Citation Nr: 1602998	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the bilateral legs.

2. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a neurological disability, to include as secondary to service-connected cervical and lumbar spine disabilities.

4. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

6. Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected disabilities.

7. Entitlement to service connection for a right eye disability.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

9. Entitlement to service connection for residuals of a left leg fracture.

10. Entitlement to service connection for recurrent tinnitus.

11. Entitlement to an initial compensable evaluation for bilateral hearing loss.

12. Entitlement to an increased initial evaluation for degenerative joint disease of the lumbar spine, currently rated as 10 percent disabling.

13. Entitlement to an increased initial evaluation for myofascial cervical syndrome, currently evaluated as 10 percent disabling.

14. Entitlement to an increased initial evaluation for chronic left ankle sprain, currently evaluated as noncompensably disabling prior to March 11, 2011, and 10 percent disabling thereafter.

15. Entitlement to an increased initial evaluation for chronic right ankle sprain, currently evaluated as 10 percent disabling.

16. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at an April 2015 hearing conducted in Washington, D.C.  A transcript of the hearing is of record.

The Veteran has reported suffering injury to his right shoulder due to a fall related to his service-connected bilateral ankle disability.  See, e.g., February 2015 statement.  It appears the Veteran is seeking to file an informal claim for service connection for a right shoulder disability on a secondary basis.  This issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for: an acquired psychiatric disorder, neurological disability, sleep disorder, bilateral knee disability, bilateral hand disability, eye disability, hypertension, residuals of a left leg fracture, and recurrent tinnitus; increased initial evaluations for chronic left and right ankle sprains, degenerative joint disease of the lumbar spine, myofascial cervical syndrome, and hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran clarified at the April 2015 Board hearing that he is not seeking service connection for a disability of either leg other than residuals of a left leg fracture and a bilateral knee disability, which are being separately considered in the instant appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for arthritis of the bilateral legs.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim

The AOJ previously adjudicated and certified to the Board a claim of service connection for arthritis of the bilateral legs, as well as residuals of a left leg fracture and a bilateral knee disability.  However, at the April 2015 Board hearing, the Veteran clarified that of these claims, he is only seeking service connection for his bilateral knee disability and residuals of a left leg fracture, to include scarring of the shin.  See Board hearing transcript at 40-42.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  As the appellant has testified that, other than a bilateral knee disability and residuals of a left leg fracture he is not seeking service connection for a disability of either leg, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the issue of entitlement to service connection for arthritis of the bilateral legs is dismissed.



ORDER

The issue of service connection for arthritis of the bilateral legs is dismissed.


REMAND

For the reasons discussed below, the remainder of the Veteran's claims must be remanded.  While the Board regrets the additional delay, further development is required before the Board may address these issues on their merits.

VA Treatment Records

Comprehensive VA treatment records have not been fully associated with the claims file.  Specifically, other than scattered records provided by the Veteran, VA records dated prior to June 17, 2009, and after February 25, 2013, have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Social Security Administration Records

March 2015 correspondence indicates the Veteran was denied Social Security Administration (SSA) disability benefits.  This letter specifically notes the Veteran asserted he is disabled due arthritis of the hands and ankles, blindness in the right eye, hearing loss, a bilateral knee disability, back pain, and depression, all disabilities which are on appeal.  The record indicates SSA obtained at least two consultative examinations, reports of which are not of record.  VA has a duty to obtain SSA records when it has actual notice that the Veteran has applied for or is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Private Treatment Records

The Veteran has reported receiving private treatment for his bilateral knee disability before entering the VA health system, including a number of procedures on both knees.  An August 2012 VA treatment note indicates these procedures were performed at Lewisville Hospital (now the Medical Center of Lewisville).  The Veteran has reported that he has attempted to retrieve these records but was unable to do so.  On remand, the Veteran should be requested to identify any non-VA medical provider that has treated him for his claimed disabilities, and also provide the necessary authorization to allow VA to obtain these records.

VA Examinations - Service Connection

VA examinations must be provided to the Veteran to obtain medical opinions regarding the etiology of his claimed neurological disability, sleep disorder, bilateral knee and hand disabilities, right eye disability, hypertension, and residuals of a left leg fracture.

Specifically, the Veteran asserts that he is legally blind in his right eye due to injuries incurred during active service, including being hit in the eye with a softball.  While he was provided a VA examination in November 2011, which reported an abnormal macula in the right eye of undetermined etiology; no etiological opinion was provided.  However, a May 2012 VA primary care physician note indicates the Veteran suffers from retinal pigment epithelium of the right eye likely related to an injury incurred more than 20 years ago.  Given this VA treatment record, another VA examination should be obtained.  

With respect to residuals of a left leg fracture, the Veteran testified that he is specifically claiming residual scarring due to a broken bone piercing the skin after an accident during active service.  Service records reflect that he was in a motor vehicle accident during service.  In addition, an April 1982 treatment record indicates that he had a deep laceration on his anterior left leg.  His representative also asserts that the Veteran's hypertension may be related to a number of high blood pressure readings in service.  Service records reflect some elevated blood pressure readings, such as readings of 132/98 and 132/96 in November 1980.  To date, no VA examination has been provided to address these claims.

With respect to disabilities of the bilateral hands and knees, the Veteran testified he believes these disabilities are related to having suffered numerous falls due to his service-connected bilateral ankle disability.  For example, an October 2012 VA outpatient note indicates he "rolled his ankle and drove his knee into the ground."  He has also testified that he at times will fall because of his ankles and catch himself with his hands.  As for claimed neurological disability, the Veteran testified he experiences shooting pain of the upper and lower extremities, possibly due to his service-connected cervical and lumbar spine disabilities.  Finally, he has stated that he is unable to sleep for any period of time due to chronic pain.  Given this testimony, a VA examination should be obtained to determine if these disabilities are proximately due to or have been aggravated by any service-connected disability.

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran was provided an examination in February 2013.  The examiner opined that it is less likely than not that the Veteran's depression is proximately due to or the result of his service-connected bilateral ankle and lumbar spine disabilities, noting that the current symptoms were best accounted for by a personality disorder/traits due to a tumultuous and violent youth.  However, the examiner did not comment upon the Veteran's VA mental health records noting multiple diagnoses of major depressive disorder and/or mood disorder secondary to chronic pain.  See, e.g., VA mental health notes dated October 2010, April 2011, and August 2011.  As such, the file should be returned to the examiner for an addendum opinion.  

VA Examinations - Increased Ratings

The Veteran's representative has asserted that new VA examinations are necessary due to the period of time that has passed since the Veteran's service-connected hearing loss, bilateral ankle, lumbar spine and cervical spine disabilities have been evaluated.  Initially, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  However, as these claims must be remanded for other reasons (obtaining VA and SSA disability records), new examinations should be scheduled to address the current severity of the Veteran's service-connected disabilities.

TDIU

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has asserted that he is unable to maintain gainful employment due to his service-connected disabilities.  Therefore, the Board finds that the derivative issue of entitlement to TDIU has been raised, and has been incorporated into the issues on appeal as reflected above.  The TDIU claim should not be adjudicated until complete development and adjudication of the other claims on appeal.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  

Recurrent Tinnitus

Finally, a March 2013 rating decision denied service connection for recurrent tinnitus.  The Veteran then submitted a statement in April 2013 which, construed liberally, constitutes a notice of disagreement (NOD) with respect to this issue.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to this issue.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.

2. Issue a statement of the case with respect to the issue of entitlement to service connection for recurrent tinnitus.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

3. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for the disabilities on appeal.  A specific request should be made for private medical records related to knee surgery from the Medical Center of Lewisville.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

4. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to June 17, 2009, and from February 25, 2013, to the present must be obtained. 

5. Request from the SSA complete copies of any determination on a claim for disability benefits from that agency as well as the records, including all medical records, considered in adjudicating the claim.

6. Return the claims file to the examiner who conducted the February 2013 VA mental disorders examination, if available, to provide an addendum opinion.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner.  The examiner is asked to address the following:

a. Is it at least as likely as not that the Veteran's previously diagnosed depression/major depressive disorder and mood disorder are proximately due to (caused by) his service-connected disabilities (lumbar degenerative joint disease, myofascial cervical syndrome, bilateral ankle sprain, bilateral hearing loss), to include chronic pain associated with these disabilities?  The examiner is asked to address the VA treatment records noting multiple diagnoses of major depressive disorder and/or mood disorder secondary to chronic pain. 

b. If not, is it at least as likely as not that the Veteran's previously diagnosed depression/major depressive disorder and mood disorder have been aggravated (chronically worsened beyond normal progression) by any service-connected disability, to include chronic pain associated with these disabilities?  

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

7. Schedule the Veteran for a VA eye examination to determine the current nature and likely etiology of any diagnosed right eye disability.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and/or consultations deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that any current right eye disability had its onset or is otherwise etiologically related to the Veteran's active service?  In offering this opinion, the examiner must specifically address the VA records noting retinal pigment epithelium of the right eye likely related to an injury, as well as the November 1979 service treatment record reflecting a right eyeball abrasion.  Further, the examiner is reminded that the Veteran is competent to report symptoms observable to a layperson, to include being hit in the eye with a softball, and that the Veteran was in a motor vehicle accident during service.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

8. Schedule the Veteran for a VA scars examination to determine the current nature and likely etiology of any scarring of the left leg.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and/or consultations deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that any current scarring of the left leg had its onset or is otherwise etiologically related to the Veteran's active service, to include as residuals of a left leg fracture?  The examiner should address the significance, if any, of the deep laceration to the left anterior leg, reflected in the service treatment records, as well as the existence of any residuals from this laceration.  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

9. Schedule the Veteran for a VA hypertension examination to determine the current nature and likely etiology of any current hypertension.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and/or consultations deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension had its onset during his period of active service?  In offering this opinion, the examiner must specifically discuss the elevated blood pressure readings during service.

b. If not, is it at least as likely as not that the Veteran's hypertension is proximately due to (caused by) his service-connected disabilities (lumbar degenerative joint disease, myofascial cervical syndrome, bilateral ankle sprain, bilateral hearing loss), to include medication prescribed to treat these disabilities or any associated symptomatology?  

c. If not, is it at least as likely as not that the Veteran's hypertension has been aggravated (chronically worsened beyond normal progression) by any service-connected disability, to include medication prescribed to treat these disabilities or any associated symptomatology?  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

10. Schedule the Veteran for a VA joints examination to determine the current nature and likely etiology of any diagnosed bilateral hand and bilateral knee disability.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and/or consultations deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any current bilateral hand and/or bilateral knee disability is proximately due to (caused by) the Veteran's service-connected disabilities (lumbar degenerative joint disease, myofascial cervical syndrome, bilateral ankle sprain, bilateral hearing loss)?  

b. If not, is it at least as likely as not that any current bilateral hand and/or bilateral knee disability has been aggravated (chronically worsened beyond normal progression) by any service-connected disability?  

In offering this opinion, the examiner must specifically address the Veteran's assertions that he has suffered multiple falls, landing on his knees and/or hands.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

11. Schedule the Veteran for a VA neurological examination to determine the current nature and likely etiology of any neurological disability.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and/or consultations deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Provide a diagnosis of any current neurological disability of the upper and/or lower extremities.

b. For each diagnosis identified, is it at least as likely as not (probability of at least 50 percent) that such disability is proximately due to (caused by) the Veteran's service-connected disabilities (lumbar degenerative joint disease, myofascial cervical syndrome, bilateral ankle sprain, bilateral hearing loss)?  

c. If not, is it at least as likely as not that any such disability has been aggravated (chronically worsened beyond normal progression) by any service-connected disability?  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

12. Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any sleep disorder.  The entire claims file (i.e., both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and/or consultations deemed necessary should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Does the Veteran suffer from a clinically diagnosed sleep disorder? 

b. If so, is it at least as likely as not (probability of at least 50 percent) that any sleep disorder is proximately due to (caused by) the Veteran's service-connected disabilities (lumbar degenerative joint disease, myofascial cervical syndrome, bilateral ankle sprain, bilateral hearing loss)?  

c. If not, is it at least as likely as not that any current sleep disorder has been aggravated (chronically worsened beyond normal progression) by any service-connected disability?  

In offering this opinion, the examiner must specifically address the Veteran's assertions that he is unable to sleep for any extended period of time due to chronic pain caused by his service-connected disabilities.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

13. Schedule the Veteran for the appropriate VA examinations to address the current severity of his service-connected bilateral hearing loss, cervical/lumbar spine, and bilateral ankle disabilities.  The examiner(s) are to be provided access to the entire claims folder for review, including both the paper and virtual claims file, and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability, to include the functional effects of these disabilities on his activities of daily living and employability.  A complete rationale for any opinions expressed must be provided.

14. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

15. After the development requested has been completed, review the expanded record, including all examination reports, to ensure complete compliance with the directives of this REMAND.  If any action or examination report is deficient in any manner, corrective procedures must be implemented at once.

16. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


